Opinion by
Lawrence, J.
From the testimony it appeared that the imported parts are not designed for or used in foodrgrinding or food-cutting machines, but, on the contrary, are used exclusively as repair parts for dough-mixing machinery and perform no cutting operation whatsoever." At the close of the hearing, counsel for the Government conceded that, if " the merchandise were presently imported it would be advisorily classified" as claimed by the plaintiff. From the record before the court the claim of the plaintiff was sustained.